Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Agreement is made effective as of November 1, 2008 by and between
AMERICAN HOMEPATIENT, INC., a Delaware corporation (the “Company”), and JOSEPH
F. FURLONG III (the “Executive”).
     WHEREAS, the Executive is currently employed by the Company as its
President and Chief Executive Officer pursuant to the terms of his Employment
Agreement dated as of December 1, 2000, as amended by Amendment No. 1 to
Employment Agreement dated as of November 10, 2006 and as further amended by
Amendment No. 2 to Employment Agreement dated as of December 21, 2007
(collectively the “Existing Employment Agreement”); and
     WHEREAS, the Executive and the Company desire to enter into a new
Employment Agreement which will supersede the Existing Employment Agreement.
     In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:
SECTION I
EMPLOYMENT
     The Executive is currently employed by the Company. The Company desires to
continue to employ the Executive and the Executive agrees to continue to be
employed by the Company upon the terms and conditions provided in this
Agreement.
SECTION II
POSITION AND RESPONSIBILITIES
     During the Period of Employment (as such term is defined herein below), the
Executive agrees to serve as President and Chief Executive Officer of the
Company and to be responsible for the typical management responsibilities
expected of an officer holding such positions and such other responsibilities as
may be assigned to the Executive from time to time by the Board of Directors of
the Company (the “Board”).
SECTION III
TERMS AND DUTIES
     A. Period of Employment.
     The period of the Executive’s employment under this Agreement will commence
as of November 1, 2008, and shall continue through October 31, 2009 (“Initial
Term”), subject to extension or termination as provided in this Agreement
(“Period of Employment”). Upon expiration of the Initial Term, the Period of
Employment shall automatically extend for additional one (1) year periods,
unless either party gives written notice at least thirty (30) days in advance of
the expiration of the then current period of employment of such party’s intent
not to extend the Period of Employment.

 



--------------------------------------------------------------------------------



 



     B. Performance of Duties.
     During the Period of Employment, the Executive shall devote substantially
all of his business time, attention and skill to the business and affairs of the
Company and its subsidiaries. The Executive will perform faithfully the duties
which may be assigned to him from time to time by the Board.
SECTION IV
COMPENSATION
     For all services rendered by the Executive to the Company or for its
benefit in any capacity during the Period of Employment, the Executive shall be
compensated as follows:
     A. The Company shall pay the Executive an annual base salary (“Base
Salary”) of Five Hundred and Fifty Thousand Dollars ($550,000). The Base Salary
shall be payable according to the customary payroll practices of the Company,
but in no event less frequently than once each month. The Base Salary shall be
reviewed annually and shall be subject to increase according to the policies and
practices adopted by the Company from time to time.
     B. Target Annual Incentive Award.
     The Company will pay annual incentive compensation awards to the Executive
as may be granted by the Board or the compensation committee of the Board (the
“Compensation Committee”) under any executive bonus or incentive plan in effect
from time to time (the “Target Annual Incentive Award”).
     The Target Annual Incentive Award shall be equal to one hundred percent
(100%) of the Executive’s then current annual Base Salary (with the Board or the
Compensation Committee having the option of granting a Target Annual Incentive
Award in excess of such amount), contingent upon performance of stipulated goals
of the Company established jointly by the Board and the Executive.
SECTION V
BUSINESS
     The Company acknowledges and agrees that the Executive shall perform his
duties and obligations in various geographic locations including his primary
residence in San Francisco, California and the Company’s headquarters in the
Nashville, Tennessee area, and the Company will reimburse the Executive for all
reasonable travel (including travel to and from San Francisco, California),
accommodations (including accommodations in Nashville, Tennessee but not in San
Francisco, California) and other expenses incurred by the Executive in
connection with the performance of his duties and obligations under this
Agreement wherever they may arise. In addition, the Company will reimburse the
Executive for personal medical insurance.

2



--------------------------------------------------------------------------------



 



SECTION VI
DISABILITY
     A. In the event of disability of the Executive during the Period of
Employment, the Company will continue to pay the Executive according to the
compensation provisions of this Agreement during the period of his disability,
until such time as the Executive’s long term disability insurance benefits are
available. However, in the event the Executive is disabled for a continuous
period of six (6) months after the Executive first becomes disabled, the Company
may terminate the employment of the Executive. In this case, normal compensation
will cease except for earned but unpaid Base Salary and Target Annual Incentive
Awards which would be payable on a prorated basis for the year in which the
disability occurred. In the event of such termination, all unvested stock
options held by the Executive shall be deemed fully vested on the date of such
termination.
     B. During the period the Executive is receiving payments of either the
compensation described in subsection VI.A or disability insurance described in
subsection VI.A and as long as he is physically and mentally able to do so, the
Executive will furnish information and assistance to the Company and from time
to time will make himself available to the Company to undertake assignments
consistent with his prior position with the Company and his physical and mental
health. If the Company fails to make a payment or provide a benefit required as
part of the Agreement, the Executive’s obligation to fulfill information and
assistance will end.
     C. For purposes of this Agreement, the Executive shall be considered to
have a “disability” at any time which either:
          1. The Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or
          2. The Executive is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
SECTION VII
DEATH
     In the event of the death of the Executive during the Period of Employment,
the Company’s obligation to make payments under this Agreement shall cease as of
the date of death, except for the Executive’s earned but unpaid Base Salary and
Target Annual Incentive Award which will be paid on a prorated basis for that
year. In the event of the Executive’s death during the Period of Employment, all
unvested stock options held by the Executive shall be deemed fully vested on his
date of death.

3



--------------------------------------------------------------------------------



 



SECTION VIII
EFFECT OF TERMINATION OF EMPLOYMENT
     A. If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge (as defined later in this Agreement),
the Company will pay the Executive in a lump sum upon such Termination or
Constructive Discharge an amount equal to the sum of (i) one hundred percent
(100%) of his Base Salary as in effect at the time of such termination, plus
(ii) one hundred percent (100%) of the Target Annual Incentive Award for the
year of such termination. The Executive’s earned but unpaid Base Salary and
Target Annual Incentive Award for the year of termination will be prorated and
paid in a lump sum at such time. If the Executive’s employment terminates due to
either a Without Cause Termination or a Constructive Discharge, all stock
options (“Options”) granted to the Executive under any Company stock option
program or plan (each and collectively, the “Plan”) shall be deemed vested, and
the Company shall cause the Options to remain exercisable until the later of
(i) the fifteenth (15th) day of the third (3rd) month following the date on
which the Options would have expired following such termination by the terms of
the Options and the Plan or (ii) December 31 of the calendar year in which the
Option would have expired following such termination by the terms of the Options
and the Plan.
     B. If the Executive’s employment terminates due to a Termination for Cause
or the Executive’s employment is terminated by the Executive in a situation
which does not constitute a Constructive Discharge, earned but unpaid Base
Salary will be paid on a pro-rated basis for the year in which the termination
occurs. No other payments will be made by the Company.
     C. Upon termination of the Executive’s employment, the Period of Employment
will cease as of the date of the termination.
     D. For this Agreement, the following terms have the following meanings:
          1. “Termination for Cause” means termination of the Executive’s
employment by the Board, acting in good faith, by written notice to the
Executive specifying the event(s) relied upon for such termination, due to the
Executive’s serious misconduct with respect to his duties under this Agreement,
which has resulted or is likely to result in material economic damage to the
Company, including but not limited to a conviction for a felony or perpetration
of a common law fraud; provided, however, except in the case of a conviction for
a felony or a perpetration of a common law fraud, that Company must provide such
notice thirty (30) days prior to termination and provide the Executive with the
opportunity to cure such damage or likely damage, to the Company’s reasonable
satisfaction, with thirty (30) days of such notice.
          2. “Constructive Discharge” means termination of the Executive’s
employment by the Executive as a result of the initial existence of one or more
of the following conditions arising without the consent of the Executive: (a) a
material diminution in the Executive’s Base Salary or Target Incentive Award
other than reductions applicable to all employees of the Company, (b) a material
diminution in the Executive’s authority, duties, or responsibilities, (c) a
material restriction in the geographic location at which the Executive is
permitted perform services as set forth in Section V or a material change in the
geographic location at which the Executive is required to perform services, or
(d) any other action or

4



--------------------------------------------------------------------------------



 



inaction that constitutes a material breach by the Company of this Agreement.
The Executive will provide the Company a written notice which describes the
circumstances being relied on for the termination with respect to the Agreement
within thirty (30) days after the event giving rise to the notice. The Company
will have thirty (30) days to remedy the situation prior to the termination for
Constructive Discharge.
          3. “Without Cause Termination” means termination of the Executive’s
employment by the Company other than due to death, disability, Termination for
Cause or failure of Company to renew this Agreement under Section IIIA.
     E. Stock Option Repurchase.
     If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge, the Executive may require the Company
to repurchase any Options for an amount equal to the difference between the fair
market value of a share of the Company’s common stock on the date of termination
and the per share exercise price set forth in the Options, times the number of
shares (whether vested or nonvested) granted to the Executive under the Options.
SECTION IX
OTHER DUTIES OF THE EXECUTIVE DURING
AND AFTER THE PERIOD OF EMPLOYMENT
     A. The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.
     B. The Executive recognizes and acknowledges that all information
pertaining to the affairs, business, clients, customers or other relationships
of the Company, as hereinafter defined, is confidential and is a unique and
valuable asset of the Company. Access to and knowledge of this information are
essential to the performance of the Executive’s duties under this Agreement. The
Executive will not during the Period of Employment or after except to the extent
reasonably necessary in performance of the duties under this Agreement, give to
any person, firm, association, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company except as required by law. The Executive will not
make use of this type of information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this information by others. All
records, memoranda, etc. relating to the business of the Company whether made by
the Executive or otherwise coming into his possession are confidential and will
remain the property of the Company.
     C. During the Period of Employment and for a twelve (12) month period
thereafter, the Executive will not use his status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him in the absence of his relationship to the Company. Unless the
Executive is terminated due to a Without Cause Termination or a Constructive
Discharge, then during the Period of Employment and for a

5



--------------------------------------------------------------------------------



 



twelve (12) month period following termination of the Period of Employment: the
Executive will not make any statements or perform any acts intended to advance
the interest of any existing or prospective competitors of the Company in any
way that will injure the interest of the Company; the Executive without prior
express written approval by the Board of Directors of the Company will not
directly or indirectly own or hold any proprietary interest in or be employed by
or receive compensation from any party engaged in the same or any similar
business in the same geographic areas in which the Company does business; and
the Executive without express prior written approval from the Board of
Directors, will not solicit any members of the then current clients of the
Company or discuss with any employee of the Company information or operation of
any business intended to compete with the Company. For the purposes of the
Agreement, proprietary interest means legal or equitable ownership, whether
through stock holdings or otherwise, of a debt or equity interest (including
options, warrants, rights and convertible interests) in a business firm or
entity, or ownership of more than 5% of any class of equity interest in a
publicly-held company. The Executive acknowledges that the covenants contained
herein are reasonable as to geographic and temporal scope. For a twelve
(12) month period after termination of the Period of Employment for any reason,
the Executive will not directly or indirectly hire any employee of the Company
or solicit or encourage any such employee to leave the employ of the Company.
     D. The Executive acknowledges that his breach or threatened or attempted
breach of any provision of Section IX would cause irreparable harm to the
Company not compensable in monetary damages and that the Company shall be
entitled, in addition to all other applicable remedies, to a temporary and
permanent injunction and a decree for specific performance of the terms of
Section IX without being required to prove damages or furnish any bond or other
security.
     E. The Executive shall not be bound by the provisions of Section IX in the
event of the default by the Company in its obligations under this Agreement
which are to be performed upon or after termination of this Agreement.
SECTION X
INDEMNIFICATION, LITIGATION
     The Company will indemnify the Executive to the fullest extent permitted by
the laws of the state of incorporation in effect at that time, or certificate of
incorporation and bylaws of the Company whichever affords the greater protection
to the Executive. The Executive will be entitled to any insurance proceeds
related to any award, or any fees or expenses incurred by the Executive in
connection with any action, suit or proceeding brought by a third party to which
he may be made a party by reason of being a director or an officer of the
Company.
SECTION XI
WITHHOLDING TAXES
     The Company may directly or indirectly withhold from any payments under
this Agreement all federal, state, city or other taxes that shall be required
pursuant to any law or governmental regulation.

6



--------------------------------------------------------------------------------



 



SECTION XII
EFFECT ON PRIOR AGREEMENTS
     This Agreement contains the entire understanding between the Company and
the Executive with respect to the subject matter and supersedes any prior
employment or severance agreements between the Company and its affiliates and
the Executive, including, but not limited to, the Existing Employment Agreement.
SECTION XIII
CONSOLIDATION, MERGER OR SALE OF ASSETS
     Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger or sale
of assets, the term “the Company” as used will mean the other corporation and
this Agreement shall continue in full force and effect. This Section XIII is not
intended to modify or limit the rights of the Executive hereunder.
SECTION XIV
MODIFICATION
     This Agreement may not be modified or amended except in writing signed by
the parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.
SECTION XV
GOVERNING LAW; ARBITRATION
     This Agreement has been executed and delivered in the State of Tennessee
and its validity, interpretation, performance and enforcement shall be governed
by the laws of that state.
     Any dispute among the parties hereto shall be settled by arbitration in
Nashville, Tennessee, in accordance with the rules then obtaining of the
American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction thereof.
SECTION XVI
NOTICES
     All notices, requests, consents and other communications hereunder shall be
in writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or
when delivered if by hand, overnight delivery service or confirmed facsimile
transmission, to the following:

7



--------------------------------------------------------------------------------



 



          (a) If to the Company, at 5200 Maryland Way, Brentwood, Tennessee
37027, Attention: Board of Directors, or at such other address as may have been
furnished to the Executive by the Company in writing; or
          (b) If to the Executive, at 5200 Maryland Way, Brentwood, Tennessee
37027 or such other address as may have been furnished to the Company by the
Executive in writing.
SECTION XVII
BINDING AGREEMENT
     This Agreement shall be binding on the parties’ successors, heirs and
assigns.
(The remainder of this page has intentionally been left blank.)

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
November 26, 2008.

     
 
  AMERICAN HOMEPATIENT, INC.
 
   
 
  By: /s/ Stephen L. Clanton
Name: Stephen L. Clanton
Title: Chief Financial Officer
 
   
 
  By: /s/ Henry J. Blackstock
Name: Henry J. Blackstock
Title: Chairman of the Compensation Committee
 
   
 
  /s/ Joseph F. Furlong, III
Joseph F. Furlong, III

9